Title: From Benjamin Franklin to Thomas Digges, 25 June 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir
Passy, June 25. [1780]
I received yours inclosing a very obliging Letter from Mr. President Banks. The Congress cannot be said to have ordered the Instructions I gave, tho’ they would no doubt have done it, if such a Thing had been mentioned to them. It is therefore not proper to use any farther Endeavours to procure a Medal for them. I do not indeed perceive that one is intended for me as you imagined, and tho’ it would certainly give me Pleasure if voluntarily order’d I would not have it obtaind by Sollicitation.
I thank Mr. Hartley much for his kind offer of more Jamaica Rum. But as I have Still a great deal left of what he was before so obliging as to send me, a fresh Quantity is unnecessary. I wish you would hint to me how I could make him some acceptable Return.
The Portrait you mention is not yet come to hand nor have I heard anything of it. I am anxious to see it, having no hopes of living to see again the much lov’d and respected Original.
I have at the request of friends sat so much and so often to painters and Statuaries, that I am perfectly sick of it. I know of nothing so tedious as sitting Hours in one fix’d Posture. I would nevertheless do it once more to oblige you if it was necessary, but there are already so many good Likenesses of the face, that if the best of them is copied it will probably be better than a new one, and the Body is only that of a lusty man which need not be drawn from the Life: any Artist can add such a Body to the face. Or it many be taken from Chamberlain’s Print. I hope therefore you will excuse me. The face Miss Georgiana has, is thought here to be the most perfect. Ornaments and Emblems are best left to the fancy of the Painter.
As the Board after receiving the 500 English Prisoners we carry’d into Holland, in Exchange for frenchmen, refus’d to take other frenchmen (which the Government here had promised me) in Exchange for Americans, I gave over all Thoughts or Expectations of continuing the Cartel. I have however wrote to Mr. Hodgson about it by the Opportunity. We are much obliged to that good Man for the Pains he has taken in that affair. Finding that the Prisoners are like to be longer detained. I desire they may be paid from me the little comfort I can afford them of Six pence per week each. I will answer your Drafts for the Sums necessary.
I received Mr. Hartley’s excellent Letters printed and manuscript, which I have sent to America, where he will ever be revered for his incessant Endeavours to procure Peace, which endeavours however, I imagine he will find, from the late success of the King’s Troops at Charlestown less attended to than they have been, and that desirable Event more remote than expected.
I send you herewith the Passport for Mr. Scot. I have, you see, great faith in your Recommendation.
With great Regard and Esteem, I am Dear Sir Your most obedt. humble Servant.
FRANCIS Lyn.
Mr. Digges.
